TEAGUE, Judge,
concurring.
Because I find that Hon. Carolyn Garcia, counsel for appellant, has more than adequately demonstrated in her brief, “On the State’s Petition for Discretionary Review”, why Judge Campbell’s dissenting opinion is so flawed, I adopt what she has stated therein:
However, [if] the State’s proposition be correct that the record supports an implicit finding of the trial court that Taylor was not an accomplice, then such a finding is erroneous because the evidence is overwhelming to the contrary.
Additionally, one could also contend at least two other implicit findings by the trial court in this cause, both of which would also be erroneous.
One could take the position that the trial court considered and found that Taylor was an accomplice as a matter of law but erroneously believed there was sufficient independent corroborating evidence to sustain a conviction under [Art. 38.14, V.A.C.C.P.]. If that was the implicit finding, then the conviction still must be reversed since all parties and the Court of Appeals agree there was no corroboration.
A third implicit finding might be that the Court believed that the Accomplice Witness Rule doesn’t apply in [a trial to the court]. That position is erroneous as *2well under the equal protection provisions of the state and federal constitutions and Texas statutes. Articles 1, Sections 3, and 10, Texas Constitution; Amendment V, VI, Constitution of the United States. Articles 1.03, 1.04, 1.05, V.A.C.C.P. (Pages 23-24).
Although there are no express findings of fact made by the trial judge in this record, it would appear that when the occasion presents itself this Court should reexamine what it recently stated and held in Mattias v. State, 731 S.W.2d 936 (Tex.Cr.App.1987), that “where a criminal prosecution is tried by the court without a jury, the court is not authorized to file findings of. fact and conclusions of law as in a civil case.” (939). Had that occurred in this cause, perhaps much needless effort might not have been expended by the court of appeals and this Court.
I find that all that the comí of appeals held in this cause was that appellant’s conviction could not be sustained pursuant to the provisions of Art. 38.14, supra, which provides: “A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense.” Thus, there is nothing to get alarmed about, as Judge Campbell apparently does.
Therefore, I join the majority opinion that orders the State’s Petition for Discretionary Review dismissed.